DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-15, and 17-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 
Claims 2-4, 6-8, 10-11, 13, 15, and 17-24 are rejected due to their dependence on claims 1, 9, and 14. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-15, and 17-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "receiving endpiece are configured to prevent rotation and allow axial movement between the first guidewire module and second guidewire module" in lines 14-15.  This limitation is indefinite as the language can be interpreted as being contradictory, as axial movement can be read or interpreted to mean rotation or rotational movement. For examination purposes the examiner has interpreted "receiving endpiece are configured to prevent rotation and allow axial movement between the first guidewire module and second guidewire module" as  "receiving endpiece are configured to prevent rotation between the first guidewire module and second guidewire module".
Claims 2-4, 6-8, and 21-22 are rejected due to their dependence on claim 1. 
Claim 9 recites the limitation "receiving endpiece are configured to prevent rotation and allow axial movement between the first guidewire module and second guidewire module" in lines 14-16.  This limitation is indefinite as the language can be interpreted as being contradictory, as axial movement can be read or interpreted to mean rotation or rotational movement. For examination purposes the examiner has interpreted "receiving endpiece are configured to prevent rotation and allow axial movement between the first guidewire module and second guidewire module" as  "receiving endpiece are configured to prevent rotation between the first guidewire module and second guidewire module".
Claims 10-11, 13, and 23 are rejected due to their dependence on claim 9.
Claim 14 recites the limitation "the receiving endpiece prevent rotation and allow axial movement between the first guidewire module and second guidewire module" in lines 12-13.  This limitation is indefinite as the language can be interpreted as being contradictory, as axial movement can be read or interpreted to mean rotation or rotational movement. For examination purposes the examiner has interpreted "the receiving endpiece prevent rotation and allow axial movement between the first guidewire module and second guidewire module" as "the receiving endpiece prevent rotation between the first guidewire module and second guidewire module".
Claims 15, 17-20, and 24 are rejected due to their dependence on claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 9-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer (U.S. Pub. No. 2008/0051676) (previously cited) in view of Carter et al. (U.S. Pub. No. 2008/0051721) (previously cited).
Regarding claim 1, Melsheimer discloses:
A guidewire (wire guide and extension wire as shown in figure 1) having a first end (extension wire 50) and a second end (wire guide 10), the guidewire comprising: two or more guidewire modules (Figure 1 shows wherein the wire guide and extension wire are at least two separate attachable modules as shown in figures 4 and 5), wherein each guidewire module has an inserting endpiece at a first end and a receiving endpiece at a second end (figures 4 and 5 and paragraph 0038 disclose wherein the ends of the guidewire modules have hermaphroditic connectors 20 (inserting and receiving endpieces) for inserting and receiving and wherein a extension wire or guidewire module of the set may have connectors (endpieces) at each end), and wherein a first guidewire module is configured to be attachable to a second guidewire module (figures 4 and 5 show wherein the extension wire 50 is configured to be attachable to the wire guide 10) by inserting the inserting endpiece of the first guidewire module into the receiving endpiece of the second guidewire module (figures 4 and 5 show wherein the second or distal end of the extension wire 50 is attached to the proximal or first end of the wire guide 10 by the connectors 20 (endpieces)); 
Yet Melsheimer does not disclose: 
the inserting endpiece comprising a shape and extending from a body of the guidewire module and the receiving endpiece comprising a recess having a shape coordinating with the shape of the inserting endpiece; and wherein the inserting endpiece and the receiving endpiece are configured to prevent rotation and allow axial movement between the first guidewire module and second guidewire module when the inserting endpiece is received by the receiving endpiece. 
However, in the same field of guidewire devices, Carter discloses:
the inserting endpiece (protrusion 58) comprising a shape and extending from a body of the guidewire module and the receiving endpiece (protrusions 56) comprising a recess having a shape coordinating with the shape of the inserting endpiece (see figure 3B); and wherein the inserting endpiece and the receiving endpiece are configured to prevent rotation and allow axial movement between the first guidewire module and second guidewire module when the inserting endpiece is received by the receiving endpiece (Figure 3B shows wherein the receiving endpieces 56 and the inserting endpiece 58 are rectangularly shaped such that when the two pieces are engaged, rotational movement would be prevented and longitudinal or respective backwards and forward movement between the two pieces would be allowed).

Regarding claim 2, Melsheimer in view of Carter discloses the guidewire of claim 1, Melsheimer further discloses:
the guidewire further comprising a guidewire tip attached at the first end or the second end of the guidewire (Figure 7 and paragraph 0046 discloses wherein distal end of wire guide can be attached to a separate module containing a distal tip and wherein the modular members are attachable and interchangeable such that that distal tip characteristics can be changed).
Regarding claim 3, Melsheimer in view of Carter discloses the guidewire of claim 2, Melsheimer further discloses:
wherein the guidewire tip is removably attached at the first or the second end of the guidewire  (Figure 7 and paragraph 0046 discloses wherein distal end of wire guide can be attached to a separate module containing a distal tip and wherein the modular members are attachable and interchangeable such that that distal tip characteristics can be changed and Figures 1 and 4 show wherein the wire guide is the second element of the wire system consisting of the wire extension 50 and the wire guide).
Regarding claim 4, Melsheimer in view of Carter discloses the guidewire of claim 3, Melsheimer further discloses:
wherein the guidewire tip is selected from a guidewire tip set comprising a ball guidewire tip (paragraph 0021 discloses wherein the distal end member 19 or tip can be a solder ball or sphere).
Yet Melsheimer does not disclose:
At least a second tip type selected from a guidewire tip set comprising a straight guidewire tip, a ball guidewire tip, a J-curved guidewire tip, a screw guidewire tip, a hooked guidewire tip, a trocar guidewire tip, a drill guidewire tip, a magnetic guidewire tip, and an adhesive guidewire tip.
However, in the same field of guidewire devices, Carter discloses:
wherein the guidewire tip is selected from a guidewire tip set comprising a bent guidewire tip (See Figures 1, 4A, 6A, 6B, 7A, and 7B).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the guidewire tip is selected from a guidewire tip set comprising a bent guidewire tip, as taught by Carter, in order to change out the tip or distal end of the guidewire based on the location or type of use of the guide wire so as to better facilitate diagnostic or therapeutic methods.
Regarding claim 7, Melsheimer in view of Carter discloses the guidewire of claim 1 and Melsheimer further discloses:
Figures 1, 2, and 7 show wherein the device would be capable of being used through manual manipulation and paragraph 0036 discloses wherein the wire guide is extended manually).
Regarding claim 9, Melsheimer discloses:
A modular guidewire supply kit, comprising: three or more guidewire modules, each guidewire module having an inserting endpiece at a first end and a receiving endpiece at a second end (Figure 1 shows wherein the wire guide and extension wire are at least two separate attachable modules as shown in figures 4 and 5 and Paragraph 0038 discloses wherein the extension wire 50 may have hermaphroditic connectors 20 (inserting and receiving endpieces) at each end, such that multiple extension wires would be capable of attaching together, and wherein it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Melsheimer to incorporate multiple extension wires attached together such that there would be three or more guidewire modules attachable together, so as to allow the device to be further extended or modified based on the desired characteristics or required length of the wire guide for a procedure), wherein a first guidewire module is configured to be attachable to a second guidewire module by inserting the inserting endpiece of the first guidewire module into the receiving endpiece of a second different guidewire module (Figures 4, 5 and paragraphs 0022 and 0033 disclose wherein the distal end of the extension wire is attachable to the proximal end of the wire guide and paragraph 0018 discloses wherein the connectors are hermaphroditic such that each connector would be capable of connecting together); and wherein a completed guidewire comprises at least two of the three or more guidewire modules Figures 1, 4, and 5 show wherein the extension wire and wire guide are connected together); 
Yet Melsheimer does not disclose: 
the inserting endpiece comprising a shape and extending from a body of the guidewire module and the receiving endpiece comprising a recess having a shape coordinating with the shape of the inserting endpiece; and wherein the inserting endpiece and the receiving endpiece are configured to prevent rotation and allow axial movement between the first guidewire module and second guidewire module when the inserting endpiece is received by the receiving endpiece. 
However, in the same field of guidewire devices, Carter discloses:
the inserting endpiece (protrusion 58) comprising a shape and extending from a body of the guidewire module and the receiving endpiece (protrusions 56) comprising a recess having a shape coordinating with the shape of the inserting endpiece (see figure 3B); and wherein the inserting endpiece and the receiving endpiece are configured to prevent rotation and allow axial movement between the first guidewire module and second guidewire module when the inserting endpiece is received by the receiving endpiece (Figure 3B shows wherein the receiving endpieces 56 and the inserting endpiece 58 are rectangularly shaped such that when the two pieces are engaged, rotational movement would be prevented and longitudinal or respective backwards and forward movement between the two pieces would be allowed).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Melsheimer to incorporate the inserting endpiece comprising a shape and extending from a body of the guidewire module and the receiving endpiece comprising a recess having a shape coordinating with the shape of the inserting endpiece; and wherein the inserting endpiece and the receiving endpiece are configured 
Regarding claim 10, Melsheimer in view of Carter discloses the guidewire supply kit of claim 9. Melsheimer further discloses:
the modular guidewire kit further comprising one or more guidewire tips configured to be attachable to at least the first end or the second end of at least one of the three or more guidewire modules, and wherein the completed guidewire further comprises a guidewire tip of the one or more guidewire tips attached to one of the two or more modules attached together (Figure 7 and paragraph 0046 discloses wherein the distal end of the wire guide can be attached to separate modules having a distal tip such that that distal tip characteristics can be changed).
Regarding claim 11, Melsheimer in view of Carter discloses the guidewire supply kit of claim 10. Melsheimer further discloses:
wherein the one or more guidewire tips are comprised of one of a straight guidewire tip, a ball guidewire tip (paragraph 0021 discloses wherein the distal end member 19 or tip can be a solder ball or sphere), a bent guidewire tip, a J-curved guidewire tip, a screw guidewire tip, a hooked guidewire tip, a trocar guidewire tip, a drill guidewire tip, a magnetic guidewire tip, or an adhesive guidewire tip.
Regarding claim 21, Melsheimer in view of Carter discloses the guidewire of claim 1 and Melsheimer further discloses:
paragraph 0032 discloses wherein the connector ends of the mating portions or guidewire modules are engaged so as form a more secure connection between the connectors or modules and wherein the connection is sufficiently strong so as to allow the guide wire to be advanced and the limitation “for advancement into bone tissue” is read as functional language and there is no teaching away from going into bone tissue and the Examiner notes that any point can be advanced into bone tissue with enough pressure).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Carter, as applied to claims 1 and 9, and further in view of Kraus et al. (U.S. Pat. No. 4966163) (previously cited).
Regarding claim 6, Melsheimer in view of Carter discloses the guidewire of claim 5, yet Melsheimer does not disclose:
	the guidewire further comprising a plurality of sleeves configured to threadably cover the inserting and receiving endpieces when connected.
However, in the same field of guidewire devices, Kraus discloses:
the guidewire further comprising a plurality of sleeves configured to threadably cover the inserting and receiving endpieces when connected (Column 3, lines 52-58 and Figure 1 disclose wherein there is a sleeve type portion for threadably covering or connecting the two endpieces).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the guidewire further comprising a plurality of sleeves configured to threadably cover the inserting 
Regarding claim 13, Melsheimer in view of Carter discloses the guidewire supply kit of claim 12, yet Melsheimer does not disclose:
	a plurality of sleeves configured to threadably cover the inserting and receiving endpieces when connected.
However, in the same field of guidewire devices, Kraus discloses:
a plurality of sleeves configured to threadably cover the inserting and receiving endpieces when connected (Column 3, lines 52-58 and Figure 1 disclose wherein there is a sleeve type portion for threadably covering or connecting the two endpieces).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a plurality of sleeves configured to threadably cover the inserting and receiving endpieces when connected, as taught by Kraus, since Melsheimer teaches where there can be multiple connections and Kraus teaches wherein the connection points can be joined by threadable sleeve portions in order to secure the two portions together so as to prevent breakage or unwanted detachment. 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Carter, as applied to claim 1, and further in view of Makower et al. (U.S. Pub. No. 2009/0187098) (previously cited).
Regarding claim 8, Melsheimer in view of Carter discloses the guidewire of claim 1, yet Melsheimer does not disclose:

However, in the same field of guidewire devices, Makower discloses:
wherein the guidewire is configured to be used with a drill attachment (drill 86; see figure 5C and paragraph 0255).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the guidewire is configured to be used with at least one of a guidewire torque device or a drill attachment, as taught by Makower, in order to allow the device to drill, bore, grind, or cut through tissue, bone or cartilage for surgical procedures. 
Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Ueda et al. (U.S. Pub. No. 2014/0358123) (previously cited) and Carter.
Regarding claim 14, Melsheimer discloses:
A method for building a guidewire of customizable length, the method comprising: selecting at least two guidewire modules from a set comprising at least three guidewire modules, each guidewire module having an inserting endpiece at a first end and a receiving endpiece at a second end (Figure 1 shows wherein the wire guide and extension wire are at least two separate attachable modules as shown in figures 4 and 5 and Paragraph 0038 discloses wherein the extension wire 50 may have a hermaphroditic connectors 20 (inserting and receiving endpieces) at each end, such that multiple extension wires would be capable of attaching together, and wherein it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Melsheimer to incorporate multiple extension wires attached together such that there would be three or more guidewire modules attachable together, so as to allow the device to be further extended or modified based on the desired characteristics or required length of the wire guide for a procedure); attaching the two or more guidewire modules together by inserting the inserting endpiece of a first guidewire module into the receiving endpiece of a second guidewire module (figures 4 and 5 show wherein the second or distal end of the extension wire 50 is attached to the proximal or first end of the wire guide 10 by inserting the two connectors 20 (endpieces)); and attaching a guidewire tip to the first end or the second end of one of the attached two or more guidewire modules, the guidewire of customizable length comprising the attached two or more guidewire modules and the guidewire tip (Figure 7 and paragraph 0046 discloses wherein the distal end of the wire guide can be attached to separate modules having a distal tip such that that distal tip characteristics can be changed).
Yet Melsheimer does not disclose:
determining a desired length for a guidewire;
However, in the same field of guide wire implementation methods, Ueda discloses:
determining a desired length for a guidewire (paragraph 0119 discloses wherein before implementing the treatment method the length of the device including the guide wire is determined).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate determining a desired length for a guidewire, as taught by Ueda, in order to better prepare for a treatment method by insuring that the guide wire length is long enough to reach the desired treatment area.
Yet the combination does not disclose:
the inserting endpiece comprising a shape and extending from a body of the guidewire module and the receiving endpiece comprising a recess having a shape coordinating with the 
However, in the same field of guidewire devices, Carter discloses:
the inserting endpiece (protrusion 58) comprising a shape and extending from a body of the guidewire module and the receiving endpiece (protrusions 56) comprising a recess having a shape coordinating with the shape of the inserting endpiece (see figure 3B); when the inserting endpiece is received by the receiving endpiece the inserting endpiece and the receiving endpiece prevent rotation and allow axial movement between the first guidewire module and second guidewire module (Figure 3B shows wherein the receiving endpieces 56 and the inserting endpiece 58 are rectangularly shaped such that when the two pieces are engaged, rotational movement would be prevented and longitudinal or respective backwards and forward movement between the two pieces would be allowed).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Melsheimer to incorporate the inserting endpiece comprising a shape and extending from a body of the guidewire module and the receiving endpiece comprising a recess having a shape coordinating with the shape of the inserting endpiece; when the inserting endpiece is received by the receiving endpiece the inserting endpiece and the receiving endpiece prevent rotation and allow axial movement between the first guidewire module and second guidewire module, as taught by Carter, as a simple substitution for the connector endpiece portions of Melsheimer to achieve the predictable result of connecting multiple pieces together and in order to allow two separate portions or pieces of the assembly to be easily engaged or connected to one another. 

inserting the guidewire of customizable length into a body of a patient, and manipulating the guidewire within an anatomy of the patient (paragraphs 0035-0037 discloses wherein the wire guide device is advanced within a patient’s body).
Regarding claim 19, Melsheimer in view of Ueda and Carter discloses the method of claim 18. Melsheimer further discloses:
wherein the manipulating the guidewire within the anatomy of the patient comprises manipulating the guidewire by at least one of manual manipulation, using the guidewire torque device, or using a drill attachment coupled to the end of the guidewire (paragraph 0035-0037 discloses wherein the wire guide device is advanced (manually manipulated) within a patient’s body ).
Regarding claim 20, Melsheimer in view of Ueda and Carter discloses the guidewire supply kit of claim 14. Melsheimer further discloses:
removing, from the guidewire of customizable length, a guidewire module determined to be fatigued or unsuitable for use and replacing the removed guidewire module with a new guidewire module from the set comprising at least three guidewire modules (paragraph 0031, 0037, and 0046 discloses wherein the extension wires and/or distal head components or modules can selectively be connected and removed based on the desired characteristics of the user).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Ueda and Carter as applied to claim 14, and further in view of Makower.

wherein the guidewire tip is selected from a guidewire tip set comprising a ball guidewire tip (paragraph 0021 discloses wherein the distal end member 19 or tip can be a solder ball or sphere).
Yet Melsheimer does not disclose:
At least a second tip type selected from a guidewire tip set comprising a straight guidewire tip, a ball guidewire tip, a J-curved guidewire tip, a screw guidewire tip, a hooked guidewire tip, a trocar guidewire tip, a drill guidewire tip, a magnetic guidewire tip, and an adhesive guidewire tip.
However, in the same field of guidewire devices, Makower discloses:
At least a second tip type selected from a guidewire tip set comprising at least two of a straight guidewire tip, a ball guidewire tip (see paragraph 0070), a J-curved guidewire tip, a screw guidewire tip, a hooked guidewire tip, a trocar guidewire tip, a drill guidewire tip (drill 86; see figure 5C), a magnetic guidewire tip (paragraph 0068 discloses wherein the distal end or tip can include a magnet or an electromagnetic coil), and an adhesive guidewire tip.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate at least a second tip type selected from a guidewire tip set comprising at least two of a straight guidewire tip, a ball guidewire tip, a J-curved guidewire tip, a screw guidewire tip, a hooked guidewire tip, a trocar guidewire tip, a drill guidewire tip, a magnetic guidewire tip, and an adhesive guidewire tip, as taught by Makower, in order to change out the tip or distal end of the guidewire based on .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Ueda and Carter, as applied to claim 14, and further in view of Kraus.
Regarding claim 17, Melsheimer in view of Ueda and Carter discloses the method of claim 14, yet Melsheimer does not disclose:
	further comprising sliding a sleeve over each of the inserting and receiving endpieces when connected, the sleeve configured to threadably cover the inserting and receiving endpieces.
However, in the same field of guidewire devices, Kraus discloses:
further comprising sliding a sleeve over each of the inserting and receiving endpieces when connected, the sleeve configured to threadably cover the inserting and receiving endpieces (Column 3, lines 52-58 and Figure 1 disclose wherein there is a sleeve type portion for threadably covering or connecting the two endpieces).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising sliding a sleeve over each of the inserting and receiving endpieces when connected, the sleeve configured to threadably cover the inserting and receiving endpieces, as taught by Kraus, since Melsheimer teaches where there can be multiple connections and Kraus teaches wherein the connection points can be joined by threadable sleeve portions in order to secure the two portions together so as to prevent breakage or unwanted detachment. 
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Carter, as applied to claims 1 and 9, and further in view of Hamilton (U.S. Pub. No. 2001/0016712).

wherein the shape of the inserting endpiece and the receiving endpiece is hexagonal.
However, in the same field of extension guidewire devices, Hamilton discloses:
wherein the shape of the inserting endpiece and the receiving endpiece is hexagonal (see paragraph 0047).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the shape of the inserting endpiece and the receiving endpiece is hexagonal, as taught by Hamilton, as a simple substitution for the rectangular endpiece shape of Carter to achieve the predictable result of allowing for the engagement or connection of two pieces or modules of the device. 
Regarding claim 23, Melsheimer in view of Carter discloses the guidewire of claim 9, yet Melsheimer does not disclose:
wherein the shape of the inserting endpiece and the receiving endpiece is hexagonal.
However, in the same field of extension guidewire devices, Hamilton discloses:
wherein the shape of the inserting endpiece and the receiving endpiece is hexagonal (see paragraph 0047).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the shape of the inserting endpiece and the receiving endpiece is hexagonal, as taught by Hamilton, as a simple substitution for the rectangular endpiece shape of Carter to achieve the predictable result of allowing for the engagement or connection of two pieces or modules of the device.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Ueda and Carter, as applied to claim 14, and further in view of Hamilton.
Regarding claim 24, Melsheimer in view of Ueda and Carter discloses the guidewire of claim 14, yet Melsheimer does not disclose:
wherein the shape of the inserting endpiece and the receiving endpiece is hexagonal.
However, in the same field of extension guidewire devices, Hamilton discloses:
wherein the shape of the inserting endpiece and the receiving endpiece is hexagonal (see paragraph 0047).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the shape of the inserting endpiece and the receiving endpiece is hexagonal, as taught by Hamilton, as a simple substitution for the rectangular endpiece shape of Carter to achieve the predictable result of allowing for the engagement or connection of two pieces or modules of the device.

Response to Amendment

Applicant amended claims 1, 6, 9, 13-15, and 17-21 in the response filed 10/27/2021.
Applicant canceled claims 5, 12, and 16 in the response filed 10/27/2021.
Applicant added claims 22-24 in the response filed 10/27/2021.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, as necessitated by the claim amendments filed 10/27/2021.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792